PER CURIAM: *
Appealing the judgment in a criminal case, Arturo Montes Benavides raises ar*351guments that are foreclosed by United States v. Gonzalez-Longoria, 831 F.3d 670 (6th Cir. 2016) (en banc), petition for cert. filed (Sept. 30, 2016) (No. 16-6269). In Gonzalez-Longoria, 831 F.3d at 672, 677-78, we held that 18 U.S.C. § 16(b) is not unconstitutionally vague on its face in light of Johnson v. United States, — U.S. —, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), and can be applied without violating due process. Accordingly, the motion for summary affirmance is GRANTED, the alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *351published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.